DETAILED ACTION
Status of Application
	Receipt of the Claim set, filed on 6/26/2020 is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Response
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 3/7/2022 is acknowledged.
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-13 are included in the prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAnnally et al. (US20190117563A1) hereinafter McAnnally.
	Regarding claim 1, McAnnally is drawn to a composition for the treatment of Demodex blepharitis containing tea tree oil and coconut oil in glycerol or in water or in a mixture of glycerol and water. The composition may further contain aloe barbadensis gel, in glycerol or in water or in a mixture of glycerol and water (abstract and claims 1 and 4). 
 	McAnnally discloses a composition for the treatment of Demodex blepharitis, comprising: tea tree oil (TTO); coconut oil; and aloe barbadensis in glycerol or in water or in a mixture of glycerol and water (claim 13).
 	These teachings clearly anticipate the above claims.
	
Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

	Claims 2, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McAnnally et al. (US20190117563A1) hereinafter McAnnally as applied to claim 1 above and further in view of Bickford (CA 2894002 A1).
	The teachings of McAnnally are disclosed above.
	Regarding claim 2, McAnnally does not explicitly disclose the presence of honey in the composition.
	However, Bickford is drawn to cosmetic or dermatological compositions (abstract), for the treatment of acne (pg. 7, ln 3).
 	Bickford discloses the composition can comprise honey (pg. 42, ln 15).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of McAnnally, to comprise honey, as previously disclosed by Bickford, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because McAnnally and Bickford are both in the field of topical formulations, and Bickford discloses therapeutic benefits obtainable with the compositions include improvement in the texture of skin, reduction in inflammation in the skin; evening the skin tone; treatment of acne; reduction in the appearance of acne scarring on the skin; and reduction in seborrhoiec inflammation (pg. 7, ln 18-26). One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of McAnnally and Bickford, by applying a known technique to a known product ready for improvement to yield predictable results.

 	Regarding claim 7, Bickford discloses the composition can comprise caprylic/capric triglyceride (pg. 24, ln 18).
 	Regarding claim 8, Bickford discloses the composition can comprise caprylyl glycol (pg. 42, ln 1).
 	Regarding claim 11, Bickford discloses the composition can comprise Polysorbates 20-85 (includes polysorbate 20) (pg 38, ln 12-17).
 	Regarding claim 12, Bickford discloses the composition can comprise phenoxyethanol (pg. 42, ln 1).

 	Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McAnnally et al. (US20190117563A1) hereinafter McAnnally as applied to claim 1 above and further in view of Schirle (WO 2019136105 A1).
	The teachings of McAnnally are disclosed above.
 	Regarding claim 9, McAnnally does not explicitly disclose the presence of ethylhexylglycerin in the composition.
	However, Schirle is drawn to compositions and their use for the treatment of human skin, particularly facial skin, to alleviate the symptoms of cosmetic or 
 	Schirle discloses the composition can comprise ethylhexylglycerin (pg. 2).
hexylene glycol (pg. 2) disodium EDTA (pg. 19).
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of McAnnally, to comprise ethylhexylglycerin, as previously disclosed by Schirle, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because McAnnally and Schirle are both in the field of topical compositions, and Schirle discloses there remains a need for alternative mild, "natural" topical skin care compositions that ameliorate skin conditions including acne, rosacea, blemish, dermatitis, eczema, or the like, while providing superior improvements to skin appearance and quality (pg. 1). One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of McAnnally and Schirle, by applying a known technique to a known product ready for improvement to yield predictable results.
 	Regarding claim 10, Schirle discloses the composition can comprise 
hexylene glycol (pg. 2). 	
 	Regarding claim 13, Schirle discloses the composition can comprise disodium EDTA (pg. 19).

 	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over McAnnally et al. (US20190117563A1) hereinafter McAnnally as applied to claim 1 above and further in view of Kulkarni (US 20150044157 A1).
	The teachings of McAnnally are disclosed above.
 	Regarding claims 3 and 6, McAnnally does not explicitly disclose the presence of ethylhexylglycerin in the composition.
	However, Kulkarni is drawn to a composition for personal care formulations (abstract). Kulkarni discloses the formulation comprises anti-acne agents [0083].
 	Kulkarni discloses personal care formulations incorporates a surfactant chassis consisting of sodium lauroyl methyl isethionate, sodium lauroamphoacetate, sodium cocoyl isethionate, sodium methyl oleoyl taurate, and trisodium ethylenediamine disuccinate [0008].
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of McAnnally, to comprise sodium lauroyl methyl isethionate and trisodium ethylenediamine disuccinate, as previously disclosed by Kulkarni, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because McAnnally and Kulkarni are both in the field of topical compositions, and Kulkarni discloses structured surfactant compositions are useful in personal care applications, such as shampoos, body wash, hand soap, lotions, creams, conditioners, shaving products, facial washes, neutralizing shampoos, and skin treatments [0004; 0008]. One of ordinary skill in the art would have had a reasonable expectation of success in making the composition as disclosed by the combined teachings of McAnnally and 
 	Regarding claim 4, Kulkarni discloses the formulation comprises decyl glucoside [0037; 0053].
 	Regarding claim 5, Kulkarni discloses the formulation comprises sodium chloride [0058; 0086].

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615